                                                                                          FIL E:i:1 ··-                                        -l

 1                                                                                  :=~:-.;,9      -1
 2                                                                                   ~                               --        _J
                                                                              CLERK US ~ ISTfli C1 COURl             ..
                                                                         SOl.JTH fR.N P l$ TR IC.T OF CA(, IFO RN IA i
                                                                         fW                                DEPU T!J
 3                                                                                          <-.




 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   In the Matter of
     Substitution of Counsel,
12
                                                ORDER
13   Sandra    C.     Lechman       (maiden:
     Hourani).
14
15
           IT IS HEREBY ORDERED that Sandra C. Lechman (maiden: Hourani),
16
     Esq., 964 Fifth Avenue, Suite 214, San Diego, California 92101, phone: (203) 313-
17
     4528, email: sandra.lechman@outlook.com, be substituted as appointed counsel in
18
     the stead of and following her departure from Federal Defenders of San Diego, Inc.,
19
     in the attached list of cases, effective after November 21 , 2019.
20
           SO ORDERED.
21
22
     DATED:    _J_I_-l._'8_,,,_q__
                                                By-,,...~O~N
                                                                                            4
                                                           ........~............-r-....,,.__,y..,......,...A_:[?,'<""F"u--=RN,.......,~,.,.,...s--
                                                     United States District Chief Judge
23
24
25
26
27
28
 1   CASES TRANSFERRED FROM FEDERAL DEFENDERS OF SAN DIEGO,
2       INC. TO SANDRA C. LECHMAN (maiden: Hourani), ESQ., AS OF
                          NOVEMBER 21, 2019
3
4
      CASE NAME AND CRIM. NO.                      NEXT COURT DATE FOR:
5       UNITED STATES V. WHITNEYNASHEE        JANUARY 6, 2020@ 10:00 A.M. FOR
                  ALEXANDER                   SENTENCING HEARING BEFORE THE
6                19CR3276-JAH                 HON. JOHN A. HOUSTON
 7    UNITED STATES V. GUILLERMO BECERRIL     DECEMBER 2, 2019 @ 9:00 A.M. FOR
                    TELLEZ                    SENTENCING HEARING BEFORE THE
 8              19CR3211-WQH                  HON. WILLIAMQ. HAYES
      UNITED STATES V. ELIAZAR CARRANZA-      DECEMBER 16, 2019@ 11 :00 A.M. FOR
 9                  MORENO                    MOTION HEARING BEFORE THE
                 19CR4427-JAH                 HON. JOHN A. HOUSTON
10
     UNITED STATES V. VICTOR CARRILLO LOPEZ   NOVEMBER 22, 2019@2:00 P.M. FOR
11                19CR4359-H                  MOTION HEARING/TRIAL SETTING BEFORE THE
                                              HON. MARILYN L. HUFF
12    UNITED STATES V. JENNIFER COTA RUIZ     NOVEMBER 19, 2019@9:00 A.M. FOR
                l 9cR3740-BAS                 CHANGE OF PLEA HEARING BEFORE THE
13                                            HON. ANDREW G. SCHOPLER
       UNITED STATES V. VICTOR RAY CRUZ       DECEMBER 9, 2019@ 10:00 A.M. FOR
14
                  19cR2213-L                  MOTION HEARING/TRIAL SETTING BEFORE THE
15                                            HON. M. JAMES LORENZ
      UNITED STATES V. REYES HORACIO DIAZ-    DECEMBER 13, 2019@ 10:30 A.M. FOR
16                   BARRERAS                 MOTION HEARING/TRIAL SETTING BEFORE THE
                  19cR4425-GPC                HON. GONZALO P. CURIEL
17
        UNITED ST ATES V. ALFREDO GARAY-      NOVEMBER 25, 2019@9:00 A.M. FOR
18                   VELAZCO                  SENTENCING HEARING BEFORE THE
                  19cR3 772-BAS               HON. CYNTHIA BASHANT
19      UNITED STATES V. CHRISTIAN GOMEZ      DECEMBER 6, 2019 @ 11 :00 A.M. FOR
                      GARCIA                  MOTION HEARING BEFORE THE
20               19cR4415-DMS                 HON. DANA M. SABRAW
       UNITED STATES V. ANTHONY GONZALEZ      DECEMBER 13, 2019@ 1 :30 P.M. FOR
21
                  l 9CR4465-JLS               MOTION HEARING/TRIAL SETTING BEFORE THE
22                                            HON. JANIS L. SAMMARTINO
        UNITED ST ATES V. ALEXIS ERNAN        NOVEMBER 26, 2019 @9:00 A.M. FOR
23            GUERRERO-ESTRELLA               SENTENCING HEARING BEFORE THE
                19CR2027-AJB-2                HON. ANTHONY J. BATTAGLIA
24     UNITED STATES V. MARLENE GUZMAN        JANUARY 27, 2020@8:30 A.M. FOR
25                19CR3394-H                  SENTENCING HEARING BEFORE THE
                                              HON. MARILYN L. HUFF
26      UNITED STATES V. VICENTE SERGIO       DECEMBER 9, 2019 @ 9:00 A.M. FOR
              LEGUIZAMO-ACOSTA                SENTENCING HEARING BEFORE THE
27              19CR3201-LAB                  HON. LARRY A. BURNS
28
 1
      CASE NAME AND CRIM. NO.                        NEXT COURT DATE FOR:
2    UNITED ST ATES V. ALBERTO LOPEZ BARRIOS    JANUARY 31, 2020@ 9:00 A.M. FOR
                  19CR3196-JLS                  SENTENCING HEARING BEFORE THE
 3                                              HON. JANIS L. SAMMARTINO
4      UNITED STATES V. RUBEN MANRIQUEZ-        JANUARY 31, 2020 @ 9:00 A.M. FOR
                    NAVARRO                     SENTENCING HEARING BEFORE THE
 5                19cR3196-JLS                  HON. JANIS L. SAMMARTINO
     UNITED STATES V. MAXIMINO MORA-GOMEZ       DECEMBER 9, 2019@2:00 P.M. FOR
 6                 19CR3745-H                   MOTION HEARING/ TRIAL SETTING BEFORE THE
                                                HON. MARILYN L. HUFF
 7
       UNITED STATES V. TERECITA MORALES        NOVEMBER 25,2019@ 1 :00 P.M. FOR
 8              14CR0806-BTM                    MOTION HEARING/ TRIAL SETTING BEFORE THE
                                                HON. MARILYN L. HUFF
 9       UNITED STATES V. FATIMA MUNOZ          DECEMBER 9, 2019@2:00 P.M. FOR
                 19CR4411-LAB                   SENTENCING HEARING BEFORE THE
10                                              HON. BARRY T. MOSKOWITZ
11       UNITED STATES V. CARLOS NAVA           NOVEMBER 19, 2019@ 1 :30 P.M. FOR
                 19CR3392-JM-2                  CHANGE OF PLEA BEFORE THE
12                                              HON. MITCHELL D. DEMBIN
      UNITED STATES V. JORGE ARTURO OLIVO-      DECEMBER 16, 2019@9:00 A.M. FOR
13                   ZARATE                     SENTENCING HEARING BEFORE THE
                 19CR3323-BAS                   HON. CYNTHIA A. BASHANT
14
      UNITED STATES V. MIGUEL ONOFRE MOTA       DECEMBER 31, 2019@ 1:00 P.M. FOR
15               19CR3219-BTM                   SENTENCING HEARING BEFORE THE
                                                HON. BARRY T. MOSKOWITZ
16       UNITED STATES V. JOELENE PIAZZA        DECEMBER 9, 2019@2:00 P.M. FOR
                 19cR4356-LAB                   MOTION HEARING BEFORE THE
17                                              HON. LARRY A. BURNS
18     UNITED STATES V. MARIANO ARNULFO         JANUARY 3, 2020@ 9:00 A.M. FOR
                  POLANO-ROSAS                  SENTENCING HEARING BEFORE THE
19                19CR3469-CAB                  HON. CA THY A. BENCIVENGO
       UNITED STATES V. MONICA RAMIREZ-         JANUARY 6, 2020 @ 9:00 A.M. FOR
20                  GUERRERO                    SENTENCING HEARING BEFORE THE
                   19CR3448-W                   HON. THOMASJ. WHELAN
21
       UNITED ST ATES V. ANTONIO SANCHEZ-       DECEMBER 9, 2019@2:00 P.M. FOR
22                    AVILES                    MOTION HEARING/TRIAL SETTING BEFORE THE
                  19cR3704-AJB                  HON. ANTHONY J. BATTAGLIA
23    UNITED STATES V. MANUEL CARRANZA-         DECEMBER 19, 2019@2:00 P.M. FOR
                       SOTO                     PRELIMINARY HEARING RE SR BEFORE THE
24                17cR2767-BEN                  HON. WILLIAMV. GALLO
           UNITED STATES V. ERIC SELIO          COURT DATE TO BE DETERMINED
25
                  18cR4931-LAB                  COOPERATING WITNESS
26   UNITED ST ATES V. RAUL GABRIEL URIAS Ill   DECEMBER 13, 2019@ 11:00 A.M. FOR
                   19CR4332-JM                  MOTION HEARING/ TRIAL SETTING BEFORE THE
27                                              HON. JEFFREY T. MILLER

28
 1
      CASE NAME AND CRIM. NO.                     NEXT COURT DATE FOR:
2      UNITED STATES V. ROBERTO VALDEZ-      DECEMBER 20, 2019@8:30 A.M. FOR
                   ZEPEDA                    SENTENCING HEARING BEFORE THE
 3              19CR3271-GPC                 HON. GONZALO P. CURIEL
 4
       UNITED STATES V. ROBERTO VALDEZ-      DECEMBER 20, 2019@2:00 P.M. FOR
 5                  ZEPEDA                   FINAL HEARING RE REVOCATION OF
                l 5CR1693-BEN                SUPERVISED RELEASE BEFORE THE
 6                                           HON. ROGER T. BENITEZ

 7
        UNITED STATES V. BARBARA VEGA        DECEMBER 9, 2019@2:00 P.M. FOR
 8               l 9CR3 399-AJB              MOTION HEARING BEFORE THE
                                             HON. ANTHONY J. BATTAGLIA
 9          UNITED STATES V. HABTU           DECEMBER 5, 2019@9:00 A.M. FOR
               WELDENHA YMANOT               SENTENCING HEARING BEFORE THE
10               19CR4365-GPC                HON. GONZALO P. CURIEL
11   UNITED STATES V. GABRIEL ZAVALA-PEREZ   JUNE 1, 2020 @9:00 A.M. FOR
                 19CR3773-LAB                SENTENCING HEARING BEFORE THE
12                                           HON. LARRY A. BURNS

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
